PD-0305-15
                                  NO.


CSJWMfcft DUA'&feA ,3*.                       §      in the texas cqflKPEiVEO!W
      PETITIONER                              §                             UJLW! 0FCRJWWAL appeal
VS.                                           §      OF                         MAR 23 2015
                                              §
THE STATE OF TEXAS,                           §                             Abel Acosta Clerk
      RESPONDENT                              §      CRIMINAL APPEALS

              MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLE. JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Comes now, OPyyjlfcft Ofc^A Kfr£>A,y^g„ Petitioner, and files this motion
for an extension of sixty (60) days in which to file a Petition for Discretionary
Review. In support of this motion, Petitioner shows the Court the following:
                                           I.

      The   Petitioner was     convicted in the          '&'     District    Court of
OfMviSftOM              County,       Texas     of    the   offense     of
 (YliAAblR                             in Cause No. H'CR-ll-A. styled The
State of Texas vs. -^ftvJS-/? QiZa/^qsa/ lW.      The Petitioner appealed to the
Court of Appeals,       /l2>         Supreme Judicial District, AppeJ£J[_j&|n. iki
/3-& -60^^-CR .                         The       case     was      CaSffine¥CRIMINALAPPEALS
RftftiAA^/ fa, ^0\S .                                                       MAR 23 2015
                                                                        Abel Acosta, Clerk
      The present deadline for filing the Petition for Discretionary Review is
f^&gCW \2>.3£' The Petitioner has not requested any extension prior to this
request.

                                          III.

      Petitioner's request for an extension is based upon the following facts:
Petitioner was not informed of the decision of the Court of Appeals in affirming
his case until O^/cKO/^)1/ . Since that time Petitioner has been attempting
to gain legal representation in this matter.        His attorney on the appeal,
f^?C>£                            CERTIFICATE OF SERVICE


      I, OPtvll) (hfiQW$i>iu-tpK'&S*